Citation Nr: 1541294	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  06-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for arthritis of the elbows, wrists, fingers, and hips, to include as secondary to bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to May 1974.  He died on March [redacted], 2012, while this appeal was pending.  The appellant is his surviving spouse.  In April 2012, she filed an application for death benefits, which the RO interpreted to include a request for substitution.  The RO has made an initial determination of substitution eligibility.  See May 2013 rating decision; May 2015 supplemental statement of the case.  As such, the Board may adjudicate the appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  As explained below, the Board previously considered this matter in January 2010 and April 2011.  

An appeal was also perfected on the issues of service connection for lower back and bilateral foot disabilities.  These claims were granted in an April 2007 rating decision.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.  Additionally, in March 2009, the RO granted service connection for bilateral knee degenerative joint disease and status post compression fracture of T10 with degenerative disc disease of thoracic spine, L5-S1 spinal stenosis, and diffuse osteopenia.  To the extent that the Veteran's claim of service connection for arthritis originally encompassed his bilateral knee and back symptoms, such aspects of the claim are considered to be no longer on appeal.

The Veteran testified in a hearing before an RO Decision Review Officer (DRO) in December 2007.  A transcript of the hearing is of record.

In January 2010, the Board remanded to afford the Veteran a VA examination addressing whether it was at least as likely as not that he had arthritis of the elbows, wrists, fingers, and/or hips caused or aggravated by a service-connected disability, including plantar warts of each foot, bilateral pes planus, degenerative joint disease of each knee, and/or degenerative disc disease of the thoracic spine, as well as L5-S1 spinal stenosis and diffuse osteopenia.  The Board requested that the VA examiner addressed the Veteran's service and post-service treatment records, to include a January 2008 statement from a private physician at Rockwood Clinic.  The Board also requested an opinion addressing whether it was at least as likely as not that the claimed arthritis of the of the elbows, wrists, fingers, and/or-hips, if not found to be secondary to service-connected disability, was directly related to an incident of active service.  The Veteran underwent an appropriate VA examination in April 2010.  Nevertheless, in April 2011, the Board found that the VA examiner's opinion was inadequate to decide the issue.  Accordingly, the Board remanded to afford the Veteran a new VA examination with an examiner other than the examiner who performed the April 2010 VA examination.

A new VA examination was afforded in July 2011.  Regrettably, this examination was conducted by the same VA examiner who provided the prior, inadequate April 2010 medical opinion, in noncompliance with the Board's remand instructions.  See also May 2015 supplemental statement of the case.  Thereafter, in March 2012, the Veteran passed away, without having been afforded a VA examination that was fully compliant with the Board's April 2011 remand.  In April 2015, the RO obtained a medical opinion (in Virtual VA) from a VA examiner other than the one who conducted the April 2010 and July 2011 VA examinations.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of arthritis of the hips and fingers is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's osteoarthritis of the hands and wrist joints is secondary to his service-connected bilateral foot disabilities.

2.  The weight of the evidence supports a finding that the Veteran's elbow disability, diagnosed as lateral epicondylitis, is secondary to his service-connected bilateral foot disabilities.


CONCLUSION OF LAW

1.  The criteria for service connection for arthritis of the hands and wrists have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for service connection for a lateral epicondylitis have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran submitted a claim of service connection for arthritis in January 2005.  He complained of increasing pain and stiffness in his joints, namely, his elbows, wrists, fingers, knees, hips.  See December 2007 DRO hearing transcript.  He contended that his claimed arthritis was secondary to his service-connected foot disabilities.  See, e.g., December 2007 DRO hearing transcript; June 2009 appellate brief.  He believed that by trying to not put pressure on his feet, he put pressure on his other joints, causing them to develop arthritis.  

The medical evidence shows diagnoses of osteoarthritis and polymyalgia rheumatica.  See April 2010 and July 2011 VA examinations.  More precisely, the April 2015 VA medical opinion shows diagnoses of osteoarthritis of bilateral hands, hips, and wrists, and bilateral olecranon (elbow) bone spurs.  Additionally, a March 2010 letter from a private treatment provider links the Veteran's complaints of elbow pain to a diagnosis of lateral epicondylitis.  The provider also offered an opinion as to the etiology of the osteoarthritis of the hands and wrists, and the lateral epicondylitis.  She opined that both disabilities were aggravated by the Veteran's need to push up from chairs as a result of his foot disabilities.  

As stated above, following the Veteran's death, VA obtained an April 2015 medical opinion (in Virtual VA) as to whether the Veteran's service-connected disabilities caused or aggravated his polymyalgia rheumatica or osteoarthritis.  The examiner opined that the Veteran's osteoarthritis of bilateral hands, hips, and wrists was less likely than not caused or aggravated by his service-connected disabilities.  While the Board acknowledges that the VA opinion was thorough in its discussion of the link (or lack thereof) between osteoarthritis and the Veteran's service-connected disabilities, the author of the opinion did not consider the March 2010 letter from the private provider or addressed the contention that the Veteran's upper extremity disabilities might be secondary to his use of the hand and arms to push himself up from chairs and thereby compensate for the restrictions placed on him by his service-connected foot disabilities.  In this regard, the April 2015 VA opinion does not contradict the March 2010 letter or outweigh it in probative value.

Resolving doubt in favor of the Veteran, the Board finds that the evidence is in relative equipoise as to whether his osteoarthritis of the hands and wrists, and his lateral epicondylitis are related to his service-connected foot disabilities.  Service connection for these disabilities is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for osteoarthritis of the hands and wrists is granted.

Service connection for lateral epicondylitis is granted.


REMAND

As stated above, VA obtained an April 2015 VA medical opinion (in Virtual VA) on the nature and etiology of the Veteran's claimed disability.  The examiner diagnosed osteoarthritis of bilateral hands, hips, and wrists, and bilateral olecranon (elbow) bone spurs.  He opined that these disabilities were less likely than not caused or aggravated by the Veteran's service-connected disabilities, or incurred during, or caused by, his active duty service.  With regard to the question of direct service connection, the examiner stated that he did not find evidence of severe trauma to the bilateral hands, hips, wrists, or elbows during service.

The April 2015 VA opinion does not appear to have considered all pertinent evidence.  Specifically, it is not clear whether the examiner reviewed service treatment records (submitted by the Veteran in September 2005) that show complaints of right hip pain in August 1965, and a right wrist ganglion in March 1967.  Such records are relevant to the issue of service connection on a direct basis.  As there is not a clear indication that these were considered by the April 2015 examiner, the Board finds that an adequate opinion is not of record, and, therefore, a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file, including a copy of this remand, to the individual who provided the April 2015 VA medical opinion, or another appropriate examiner if that individual is unavailable, for an addendum opinion regarding the Veteran's claimed arthritis.

The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's diagnosed osteoarthritis of the hips and fingers was caused or aggravated by (i.e. permanently worsened beyond the natural progression of the disorder) a service-connected disability, singly or in combination.  As requested in the April 2011 Board remand, the examiner is asked to address the January 2008 opinion from the Veteran's private podiatrist.  

(b)  If the examiner determines that the Veteran's diagnosed disability of the hips and fingers was not caused or aggravated by a service-connected disability, the examiner is asked to offer an opinion as to whether it is at least as likely as not that any diagnosed disability was directly incurred during the Veteran's active service.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, to include service treatment records submitted by the Veteran in September 2005, which show complaints of right hip pain in August 1965, and a right wrist ganglion in March 1967, during service.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  After completing the above development, readjudicate the issue of service connection for arthritis of the hips and fingers.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


